Citation Nr: 1622271	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service-connected lung cancer.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying entitlement to service connection for COPD.  This appeal also arises from an August 2015 RO decision denying entitlement to service connection for hearing loss, tinnitus, and PTSD. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Additional notice and development is required before the Board may adjudicate any of the appealed claims.  

VCAA Notice

As an initial matter, the Board observes that the RO failed to provide appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice prior to its adjudication of the appealed claims for service connection for hearing loss, tinnitus, and PTSD in August 2015, and the RO did not subsequently cure that defect by subsequent adequate notice followed by readjudication of those claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board is in no position to gloss over or overlook significant VCAA notice deficiencies once a claim comes before it.  Accordingly, remand is required for adequate VCAA notice addressing these claims for service connection for hearing loss, tinnitus, and PTSD, to be followed by RO readjudication.  

Additional development is required for the claims for service connection for COPD, hearing loss and tinnitus.  The Board does not at this juncture find additional deficiencies in development of the PTSD claim, beyond the VCAA notice defect.  

COPD 

The Veteran contends that he should be service connected for COPD as secondary to his service-connected lung cancer status post left upper lobectomy, including based on aggravation.  As discussed below, the record is substantially complete for purposes of the Board's adjudication, with the record only lacking a medical explanation for any role the Veteran's asthma may play in implicating a link between service and claimed COPD.  

The Veteran's service pre-induction examination in February 1965 notes the Veteran's assertion of having recently had asthma, without further details, but with his respiratory system found normal upon examination.  His service separation examination in April 1967 notes a history of asthma, but again with his respiratory system found to be normal upon examination.  A note on the Veteran's April 1967 report of medical history informs that the Veteran had asthma as a child, but that it had mainly cleared.  

Records from the Asthma and Respiratory Center of South Daytona reflect an assessment of moderate asthma-type obstructive airway disease in 2003, with treatment for this between 2003 and 2006.  A pulmonary function test in March 2006 produced a diagnosis of severe obstructive airway disease, asthmatic type, restriction possible.   The Veteran underwent a left upper lobectomy subsequently in March 2006.  

A June 2006 chest CT scan showed a small left pleural effusion, left suprahilar surgical clamps, left upper lobe region scarring, no mediastinal hilar adenopathy, and tiny nodules in the right base and right upper-mid lung zone which required watching.  

Records from Kettering Medical Center reflect diagnosed adenocarcinoma of the left lung as confirmed by core biopsies in March 2006, treated by left upper lobectomy.  Lymph node biopsies were negative, and follow-up lung scans were clear.  Suspected lung cancer was first detected by treatment chest x-rays in December 2005 upon complaints of chest soreness. 

Upon VA respiratory examination in March 2007 to evaluate the Veteran's adenocarcinoma of the lung, the Veteran reported that he noticed a 25-percent increase in shortness of breath with climbing stairs following his left upper lobectomy in March 2006, though he reported that following the lobectomy in warm months he was able to walk two to three miles, three days per week without use of additional breathing medicine.  Upon pulmonary function testing, the examiner assessed a moderate obstructive ventilatory defect with a significant response to bronchodilators, indicating a reversible obstruction component.  The examiner also found evidence of severe gas trapping.  While noting the Veteran's belief that his shortness of breath had increased more than prior to the operation, the examiner observed that the Veteran had no restrictions of activities associated with his respiratory condition.  No opinion was provided addressing the likelihood that the Veteran's COPD had increased due to the cancer or lobectomy.  

An August 2009 letter by private treating physician F. W. informs that the Veteran's pulmonary function testing (PFT) reflects "reasonably stable and very slowly improving" lung function "even since the time of surgery back in 2005."  The physician nonetheless noted "a significant amount of obstructive lung disease with some asthma."

Upon VA respiratory examination in August 2013, the Veteran's records were reviewed, noting a diagnosis of COPD in 1990 and adenocarcinoma in 2006.  The examiner noted that the Veteran began treatment for cough in 1990 and underwent left lung resection and private follow-up care for adenocarcinoma in 2006.  The Veteran's COPD was noted to require daily use of inhalational bronchodilators and inhalational anti-inflammatory medication, but not corticosteroids.  The examiner assessed that the Veteran did not have residuals of the adenocarcinoma status post left upper lobe removal.  Chest x-rays and PFTs were obtained, and an FEV-1/FVC of 50% predicted pre-bronchodilator and 54% of predicted post-bronchodilator was noted to most accurately reflect the Veteran's disability level.  The examiner assessed that the Veteran's COPD was the "[p]redominant and only condition responsible for limitation."   He added that the Veteran's carcinoma status post resection had "no residual effects on pulmonary function as shown by normal total lung capacity."  Exercise capacity testing was not performed for the examination.  

Another VA respiratory examination report was prepared in February 2016 based on review of the record.  Chest x-rays from April 2015 were compared with those taken in August 2013, showing again residuals of left upper lobectomy including scarring in the left hemithorax, apparently unchanged.  The lungs were again clear. There were no pleural effusions or pneumothorax.  PFTs in February 2016 were noted, with FEV-1 most reflective of the Veteran's current respiratory dysfunction.  FEV-1 was 35% predicted pre-bronchodilator and 44% predicted post-bronchodilator.  The examiner assessed that the Veteran's COPD was responsible for the Veteran's impaired pulmonary function, and that the Veteran's cancer had no impact on his pulmonary function.  Both pre-and post-bronchodilator FEV-1 was noted to be reduced since August 2013, though again with significant bronchodilator response.  

The Board has duly considered the examination reports obtained and appreciates the thoroughness with which they have been undertaken.  However, the Board notes that the records reflects not only COPD and lung cancer but also asthma, including a history of asthma noted upon both service enlistment and separation examinations.  The Board cannot make its own factual determinations, and must rely on medical evidence to address medical questions.  Evans v. West, 12 Vet. App. 22, 30 (1998). The distinction between asthma and COPD is not clarified in the record, and hence remand is warranted for an addendum opinion addressing whether asthma as reflected in the record has any relevance to the Veteran's claim for service connection for COPD. 

Hearing Loss and Tinnitus

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz; 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 decibels to the ASA units at 4000 Hertz. 

Upon service pre-induction examination in February 1965, with conversion of ASA units to ISO units, pure tone thresholds, in decibels, were as follows:




HERTZ


Exam    Date
Ear
500
1000
2000
3000
4000
February 
RIGHT
15
0
5
-
10
1965
LEFT
15
0
5
-
5

Upon service separation examination in April 1967, with conversion of ASA units to ISO units, pure tone thresholds, in decibels, were as follows:





HERTZ


Exam    Date
Ear
500
1000
2000
3000
4000
April 
RIGHT
10
10
15
-
15
1967
LEFT
10
5
10
-
10

Upon VA examination in June 2015 the Veteran's history was noted of noise exposure in service including gunfire and explosions, as well as exposure working on an automobile assembly line during a career for a car manufacturer from 1963 to 1994.  The Veteran reported sometimes using hearing protection in his assembly line work.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
10
20
60
65
65
53
LEFT
15
25
70
80
80
64

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 60 percent in the left ear.  The examiner assessed normal sloping to severe sensorineural hearing loss in both the right and left ears. 

The examiner opined that it was not at least as likely as not that the hearing loss in each ear was causally related to noise exposure in service, with the rationale that hearing was normal in each ear at both service examinations in February 1965 and April 1967, with the Veteran separating from service with normal hearing.  The examiner added that delayed-onset hearing loss due to noise had not been clinically proven.  

The Board has considered the examiner's opinions but ultimately finds them inadequate for purposes of the Board's adjudication.  Specifically, the Board agrees with the Veteran that the examiner appears not to have considered studies indicating the possibility of delayed-onset hearing loss due to noise exposure.  The Board also questions the standard of proof apparently relied upon by the examiner to assessed evidence of a delayed-onset hearing loss effect, as the examiner appears to have required that the causal link be "clinically proven."  "Clinically proven" is also not the appropriate standard for VA claims adjudication.  Rather, "at least as like as not" is the appropriate standard.  38 U.S.C.A. § 5107(b) (West 2014).  A review of relevant studies without demanding "clinical proof," but rather due consideration both favorable and unfavorable study evidence is desired.  

The Board believes that a new examination is warranted to address the Veteran's claimed bilateral hearing loss and tinnitus, by an examiner different from the one who conducted the June 2015 examination, if possible.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. Provide the Veteran and his authorized representative with new VCAA notice addressing the claims for entitlement to service connection for PTSD, COPD, hearing loss, and tinnitus.  A copy of this notice and any responses received must be associated with the record.  

2. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3. Thereafter, the record should be returned to the February 2016 VA examiner who prepared a respiratory examination report based on review of the record.  The examiner should provide an addendum opinion answering the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD is causally related to service, including based on service and post-service records indicating the presence of asthma?  The examiner should explain any causal link, based on either causation or aggravation, or other physiological or pathophysiological relationship between asthma and COPD, both generally and in the Veteran's case.  

The rationale for each opinion expressed also must be provided.  

4. Then, the Veteran should be afforded a VA examination (preferably not with the audiologist who conducted the VA examination in June 2015) with sufficient expertise to determine the nature and etiology of any hearing loss of each ear present during the period of the claim.  All pertinent records must be made available to and reviewed by the examiner.  The examiner should consider recent research addressing delayed impacts of noise exposures on hearing.  Any indicated tests or studies should be performed. 

Based on review of the Veteran's pertinent history and the examination results, for each ear, for any hearing loss present during the period of the claim, the examiner should state an opinion whether there is a 50 percent or better probability ("at least as likely as not") that the hearing loss developed in service or is otherwise causally related to service. 

The examiner should also state an opinion whether there is a 50 percent or better probability that any tinnitus present during the claim period is causally related to service. 

The examiner must provide a complete rationale (reasoning based on medical knowledge and facts of the case) for all opinions expressed.  
5.  The RO or AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




